Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 17, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
  141713                                                                                                                  Justices




  EDDIE FIELDS,

                 Plaintiff-Appellant,

  v                                                                  SC: 141713
                                                                     AGC: 1174/10
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of September 28, 2010, the Clerk of the Court is
  hereby directed to close this file.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 17, 2010                   _________________________________________
           jam                                                                  Clerk